Case: 21-30080    Document: 00516076190        Page: 1    Date Filed: 11/01/2021




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   November 1, 2021
                                No. 21-30080
                                                                     Lyle W. Cayce
                                                                          Clerk
   In re Deepwater Horizon
   ______________________________

   Angela Thibodaux, individually and on behalf of her minor children,
   Caroline Nicole Thibodaux and Ty Joseph Thibodaux and
   on behalf of The Estate of Glenn Clarence Thibodaux,

                                                         Plaintiff—Appellant,

                                    versus

   Transocean Offshore Deepwater Drilling,
   Incorporated; BP, P.L.C.; BP America, Incorporated; BP
   Corporation North America, Incorporated; BP
   Company North America, Incorporated; BP Products
   North America, Incorporated,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:14-CV-1026


   Before Clement, Southwick, and Willett, Circuit Judges.
Case: 21-30080      Document: 00516076190           Page: 2    Date Filed: 11/01/2021

                                     No. 21-30080


   Per Curiam:*
          Appellant Angela Thibodaux’s husband Glen Clarence Thiboxaux
   died of pancreatic cancer on October 29, 2012. She alleges that he was
   exposed to toxic chemicals during his work on the Deepwater Horizon
   cleanup operation, and that this exposure caused his death.
          Thibodaux’s case was dismissed because her attorney made a mistake:
   He failed to sign up for a docket alert service as ordered by the district court.
   The district court’s order that parties sign up for this service was placed on
   Thibodaux’s individual docket and was emailed to her counsel by the clerk
   of court. Because Thibodaux’s counsel did not sign up for this service, he did
   not receive the district court’s February 22, 2017 order that all plaintiffs file
   individual complaints. This order warned all plaintiffs that failure to comply
   would result in their cases being dismissed with prejudice. Nor did
   Thibodaux’s counsel receive the district court’s July 18, 2017 order
   dismissing Thibodaux’s case for failing to comply. It was not until September
   6, 2018, when the district court closed the individual dockets of cases that
   had already been dismissed, that Thibodaux’s counsel realized his mistake.
   Thibodaux filed a Rule 60(b) motion for reconsideration, arguing that she did
   not intentionally disobey the court’s order, and asking the court to reinstate
   her case. On March 15, 2019, the district court denied that motion without
   an opinion and without a hearing.
          Thibodaux then made a second mistake: She did nothing for over a
   year. On March 16, 2020—well outside of the time for an appeal from the
   district court’s March 15, 2019 order—Thibodaux filed a second Rule 60(b)
   motion. After hearing nothing from the district court for six weeks,
   Thibodaux filed a third Rule 60(b) motion that was substantively identical to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-30080           Document: 00516076190             Page: 3      Date Filed: 11/01/2021




                                            No. 21-30080


   the first and second. The district court denied the second and third motions,
   cautioning        Thibodaux’s       attorney that       filing   another      motion for
   reconsideration could result in sanctions. Thibodaux’s appealed that order
   to our court.
            The bulk of Thibodaux’s brief argues that the district court’s 2019
   order denying her first Rule 60(b) motion was in error. But even if Thibodaux
   is right, it does not matter. Thibodaux did not appeal that order, but instead
   waited over a year before filing two more Rule 60(b) motions that were
   virtually identical to the first. Only the district court’s order denying those
   two motions is before us.
            The district court did not abuse its discretion in denying Thibodaux’s
   second and third Rule 60(b) motions. 1 “Rule 60(b) simply may not be used
   as an end run to effect an appeal outside the specified time limits, otherwise
   those limits become essentially meaningless.” 2 Dismissal is “particularly
   appropriate in a case such as this one where a Rule 60(b) motion is itself an
   attack on the denial of a prior post-judgment motion that asserted virtually
   identical grounds for relief, and where, as here, it is filed after the time for
   giving notice of appeal from the order denying the earlier motion.” 3 These
   principles are especially important in a multi-district litigation (MDL) as
   large as this one, where a single district court judge is responsible for
   managing the dockets of thousands of individual complaints. Because of this
   administrative complexity, a district court’s case management orders are


            1
            In re Deepwater Horizon, 907 F.3d 232, 234 (5th Cir. 2018) (“We review matters
   concerning docket management for an abuse of discretion.”).
            2
            In re Edwards, 865 F.3d 197, 209 (5th Cir. 2017) (quoting Pryor v. U.S. Postal Serv.,
   769 F.2d 281, 288 (5th Cir. 1985)).
            3
                Latham v. Wells Fargo Bank, N.A., 987 F.2d 1199, 1203 (5th Cir. 1993) (emphasis
   in original).




                                                  3
Case: 21-30080         Document: 00516076190              Page: 4   Date Filed: 11/01/2021




                                          No. 21-30080


   accorded “special deference in the context of an MDL.” 4 Rewarding
   plaintiffs for filing duplicative Rule 60(b) motions instead of filing an appeal
   would further encumber an already complex and time-consuming process.
   Finding no abuse of discretion, we AFFIRM.




          4
              In re Deepwater Horizon, 907 F.3d at 235.




                                                 4